Citation Nr: 0910189	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for post operative 
septoplasty.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
vascular headaches.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983 and from March 1990 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 
2001, June 2005, and February 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to the benefits currently 
sought on appeal.

The Veteran was scheduled for a videoconference hearing 
before the Board in January 2009, however he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2008).  Accordingly, this 
Veteran's request for a hearing is considered withdrawn.

The issues of service connection for hypertension and PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected postoperative septoplasty is 
primarily manifested by a 25 percent obstruction of the left 
nostril.  


CONCLUSION OF LAW

The criteria for a compensable rating for post operative 
septoplasty are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.21, 4.71a, 
Diagnostic Code 6599-6502 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2005, December 2006, and 
June 2008, the agency of original jurisdiction (AOJ) provided 
notice to the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim for increased rating for a deviated 
septum or postoperative septoplasty; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  

The June 2008 notice also provided examples of the type of 
medical and lay evidence that would be considered, and 
informed the Veteran that evidence submitted should 
demonstrate a worsening or increase in severity of the 
disability, to include the effect that worsening has on the 
appellant's employment and daily life.  This notice further 
informed the Veteran of the process by which disability 
ratings are assigned, and provided the text of the specific 
diagnostic criteria by which his disability is evaluated.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the June 2008 notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the July 2008 Supplemental 
Statement of the Case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  In all, the duty to notify has been met.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The Veteran has been medically evaluated in 
conjunction with this claim.  All identified and available 
treatment records have been secured.  The duty to assist has 
been fulfilled. 

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected post operative septoplasty, currently evaluated as 
zero percent disabling.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the symptomatology related to 
the Veteran's service-connected nasal disability has remained 
relatively constant throughout the appellate period.  Thus, 
staged ratings are not necessary in this instance.  

Service connection was initially established for vascular 
headaches with postoperative septoplasty by a rating decision 
issued in August 1999.  The conditions were collectively 
evaluated as 30 percent disabling.  A November 2004 rating 
decision then granted separate evaluations for the respective 
conditions.  The Veteran's vascular headaches were evaluated 
as 50 percent disabling and the postoperative septoplasty was 
evaluated as noncompensably disabling under DC 6599-6502.  
See Rating decision, November 2004.  

Postoperative septoplasty is not a disability listed in the 
rating schedule.  Accordingly, the Veteran's disability was 
rated under the criteria for deviation of the nasal septum, a 
closely related injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2008).  According to the rating schedule, when a disability 
is not specifically listed, the Diagnostic Code will be 
"built up," meaning that the first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27 (2008).  For 
example, in this case, Diagnostic Code 6599 is used to 
identify unlisted nasal conditions.  Where a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the criteria upon which the evaluation is 
assigned, the additional code is shown after the hyphen.  Id.  
Thus, in this case, the rating under DC 6599 is based upon 
the criteria for DC 6502 for deviation of the nasal septum.  

DC 6502 provides that when there is a traumatic deviation of 
the nasal septum, a 10 percent evaluation is available when 
there is complete obstruction of the nostril on one side, or 
50 percent obstruction of the nasal passage on both sides.  
38 C.F.R. § 4.97, DC 6502 (2008).  

Here, the medical evidence shows that the Veteran has no more 
than an estimated 25-percent decrease in airflow in the left 
nostril only.  See VA examination, January 2007; see also VA 
examination, February 2006 (showing no residuals from 
postoperative septoplasty).  

There is no other rating available under this diagnostic 
code, and the Board finds no other diagnostic code that is 
more consistent with the Veteran's symptoms.  See 38 C.F.R. 
§ 4.97 (2008).  Thus, as the medical evidence of record shows 
that the Veteran has no more than an estimated 25 percent 
obstruction in one nostril only, a compensable rating under 
DC 6599-6502 is not warranted.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, there has been no 
assertion or showing by the appellant that his service-
connected postoperative septoplasty has necessitated frequent 
periods of hospitalization or otherwise resulted in a marked 
interference with employment.  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable rating for postoperative septoplasty is denied.


REMAND

A review of the record reveals that additional notification 
and evidentiary development is required before the issues of 
entitlement to service connection for PTSD and hypertension 
are ready for final adjudication.  See 38 C.F.R. § 19.9 
(2008).  

Regarding the claim for service connection for PTSD, the 
Board finds that additional stressor development is required.  
In a January 2001 personal statement from the Veteran, he 
provided a partial description of several stressful incidents 
upon which his claim is based.  Due in large part to the 
absence of a specific date range of the described stressors, 
the RO determined that there was insufficient information to 
corroborate the stressors associated with the Veteran's claim 
for service connection for PTSD.  See VA memorandum to file, 
January 2008.  

However, the Veteran's January 2001 personal statement is 
found to convey plausible events subject to verification.  In 
particular, the Board notes that the Veteran reports 
experiencing an incoming Scud missile attack at King Khalid 
Military City (KKMC) in which the incoming missile was 
intercepted by a Patriot missile.  The Veteran reports that 
the missile "blew up right over the area and debris was 
everywhere."  Personal statement, January 2001.  Based on 
information from the Department of Defense, it is the Board's 
understanding that KKMC was indeed subject to Scud attack, 
some of which were intercepted by Patriot missile, in or 
around late February 1991.  Therefore, the Board requests 
that the unit history for the 372nd Transportation Company 
for the period of October 21, 1990 through April 24, 1991 be 
obtained, at least in part, so that a determination can be 
made as to the likelihood that any members of the 372nd 
Transportation Company were present at KKMC during a known 
Scud attack. 

Regarding the claim for service connection for hypertension, 
to include as secondary to the Veteran's service-connected 
vascular headaches, the Veteran has not been afforded a 
medical examination.  VA must address all relevant theories 
of entitlement and the potential relationship between 
vascular headaches and hypertension is a medical 
determination that can only be made by a medical professional 
with the required expertise.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, an examination and medical 
opinion is required.  The provided opinion must address the 
theory of secondary service connection. 

Finally, a review of the record reveals that adequate notice 
under 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2008) and relevant 
case law has not been provided as it pertains to the claims 
for service connection for PTSD and hypertension, to include 
as secondary to the Veteran's service-connected vascular 
headaches.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice is required.   
Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the 
information and evidence necessary to 
substantiate his claims for service 
connection, to include secondary 
service connection, the rating criteria 
by which a disability granted service 
connection will be evaluated, and how 
the effective date of a grant will be 
assigned.  

2.  Contact the Joint Services Records 
Research Center (JSRRC), or any other 
appropriate agency, for verification of 
the alleged stressful events described 
in service.  Specifically request the 
unit history for the 372nd 
Transportation Company, 29th 
Transportation Battalion, 101st Airborne 
Division for the duration of the 
Veteran's Persian Gulf deployment from 
October 21, 1990 through April 24, 
1991, at least in part, so that a 
determination can be made as to the 
likelihood that any members of the 372nd 
Transportation Company, particularly 
the first and second platoons, were 
present at KKMC during a known Scud 
attack in or around February 1991.  

3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
hypertensive condition.  The Veteran's 
claims file should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is specifically requested 
to:
(a)  Identify the approximate date of 
onset for clinical hypertension;
(b)  Opine whether hypertension was 
incurred in or aggravated by active 
military service, to include whether it 
is at least as likely as not, based upon 
the evidence of record, that hypertension 
was present within one year after 
discharge; 
(c)  Opine whether it is at least as 
likely as not that any currently 
diagnosed hypertensive condition was 
caused or permanently aggravated by the 
Veteran's service-connected vascular 
headaches.  The examiner should note 
that aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  

The examiner must provide a complete 
rationale for all opinions expressed.

5.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


